
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.53

STOCK PLEDGE AGREEMENT


        THIS STOCK PLEDGE AGREEMENT ("Pledge Agreement"), dated January 26,
2004, is by AEGIS COMMUNICATIONS GROUP, INC., a Delaware corporation ("Parent"),
with its chief executive office at 7880 Bent Branch Drive, Suite 150, Irving,
Texas 75063 and certain of its subsidiaries signatory hereto (collectively, with
Parent, "Pledgors" and each individually a "Pledgor") to and in favor of WELLS
FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (as defined below), having an office at One
Boston Place, 18th floor, Boston, Massachusetts 02108 ("Agent") and the Lenders
from time to time party to the Loan Agreement referred to below ("Lenders" and
together with Agent, collectively "Pledgee"). All capitalized terms used herein
and not defined shall have the meanings given to them in the Loan Agreement (as
defined below).


W I T N E S S E T H:


        WHEREAS, each Pledgor is now the direct and beneficial owner of all of
the issued and outstanding shares of capital stock of each of the corporations
(each individually, an "Issuer" and collectively, "Issuers") described below its
name on Exhibit A hereto and made a part hereof (the "Pledged Securities"); and

        WHEREAS, Pledgee, Pledgors and certain additional subsidiaries of
Parent, including Issuers, have entered into or are about to enter into
financing arrangements pursuant to which Pledgee may make loans and advances and
provide other financial accommodations to Pledgors and certain of their
affiliates (collectively, with Pledgors, "Borrowers") as set forth in the Loan
and Security Agreement, of even date herewith, by and among Borrowers, the
financial institutions from time to time party thereto as lenders ("Lenders")
and Agent (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement") and
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Pledge Agreement (all of the foregoing, together with
the Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the "Loan Documents"); and

        WHEREAS, in order to induce Pledgee to enter into the Loan Agreement and
the other Loan Documents and to make loans and advances and provide other
financial accommodations to Pledgor pursuant thereto, Pledgors have agreed to
secure the payment and performance of the Obligations (as hereinafter defined)
to Pledgee and to accomplish same by (i) executing and delivering to Pledgee
this Pledge Agreement, (ii) delivering to Pledgee the Pledged Securities which
are registered in the respective names of Pledgors, together with appropriate
stock powers duly executed in blank by each Pledgor as appropriate, and
(iii) delivering to Pledgee any and all other documents which Pledgee deems
necessary to protect its interests hereunder,

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby agrees as follows:

        1.    GRANT OF SECURITY INTEREST    

        As collateral security for the prompt performance, observance and
indefeasible payment in full of all of the Obligations (as hereinafter defined),
each Pledgor hereby assigns, pledges, hypothecates, transfers and sets over to
Pledgee, and grants to Pledgee, a security interest in and lien upon (a) the
Pledged Securities owned by such Pledgor, together with all cash dividends,
stock dividends, interests, profits, redemption rights, warrants, subscription
rights, stock, securities options, substitutions, exchanges and other
distributions now or hereafter distributed by Issuers or which may hereafter be
delivered to the possession of such Pledgor or Pledgee with respect thereto,
(b) such Pledgor's records with respect to the foregoing, and (c) the proceeds
of all of the foregoing (all of the foregoing being collectively referred to
herein as the "Pledged Property").

--------------------------------------------------------------------------------


        2.    OBLIGATIONS SECURED    

        The security interests, liens and other interests granted to Pledgee
pursuant to this Pledge Agreement shall secure the prompt performance and
payment in full of any and all obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrowers to Pledgee and/or its
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under the Loan Agreement, this Pledge Agreement, or any of
the other Loan Documents or the "Bank Product Agreements" (as defined in the
Loan Agreement), whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of the Loan Agreement or
after the commencement of any case with respect to any Pledgor or any Borrower
under the United States Bankruptcy Code or any similar statute (including,
without limitation, the payment of interest and other amounts which would accrue
and become due but for the commencement of such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Pledgee (all of the foregoing being collectively referred to herein
as the "Obligations").

        3.    REPRESENTATIONS, WARRANTIES AND COVENANTS    

        Each Pledgor hereby represents, warrants and covenants with and to
Pledgee the following (all of such representations, warranties and covenants
being continuing so long as any of the Obligations are outstanding):

        (a)   The Pledged Securities of such Pledgor are duly authorized,
validly issued, fully paid and non-assessable (except as otherwise required by
law) shares of the capital stock of Issuers and constitute such Pledgor's entire
interest in Issuers and are not registered, nor has such Pledgor authorized the
registration thereof, in the name of any person or entity other than such
Pledgor or Pledgee.

        (b)   The Pledged Property is directly, legally and beneficially owned
by such Pledgor, free and clear of all claims, liens, pledges and encumbrances
of any kind, nature or description, except for the pledge and security interest
in favor of Pledgee and the pledges and security interests permitted under the
Loan Agreement, except for liens permitted under the Loan Agreement.

        (c)   The Pledged Property is not subject to any restrictions relative
to the transfer thereof, except to the extent the Pledged Securities are subject
to restrictions on their transferability arising under or relating to compliance
with the federal and applicable state securities laws ("Securities Laws
Restrictions") and pursuant to the Loan Documents, and such Pledgor has the
right to transfer and hypothecate the Pledged Property free and clear of any
liens, encumbrances or restrictions other than Securities Laws Restrictions.

        (d)   The Pledged Property is duly and validly pledged to Pledgee and no
consent or approval of any governmental or regulatory authority or of any
securities exchange or the like that has not already been obtained, nor any
consent or approval of any other third party, was or is necessary to the
validity and enforceability of this Pledge Agreement.

        (e)   Such Pledgor authorizes Pledgee to: (i) store, deposit and
safeguard such Pledged Property, (ii) perform any and all other acts which
Pledgee in good faith deems reasonable and/or necessary for the protection and
preservation of such Pledged Property or its value or Pledgee's security
interest therein, including, without limitation, transferring, registering or
arranging for the transfer or registration of such Pledged Property to or in
Pledgee's own name and receiving the income therefrom as additional security for
the Obligations and (iii) pay any charges or expenses which Pledgee deems
necessary for the foregoing purpose, but without any obligation to do so. Any
obligation of Pledgee for reasonable care for the Pledged Property in Pledgee's
possession

2

--------------------------------------------------------------------------------




shall be limited to the same degree of care which Pledgee uses for similar
property pledged to Pledgee by other persons.

        (f)    If such Pledgor shall become entitled to receive or acquire, or
shall receive any stock certificate, or option or right with respect to the
stock of Issuers (including without limitation, any certificate representing a
dividend or a distribution or exchange of or in connection with reclassification
of the Pledged Securities) whether as an addition to, in substitution of, or in
exchange for any of the Pledged Property or otherwise, such Pledgor agrees to
accept same as Pledgee's agent, to hold same in trust for Pledgee and to deliver
same forthwith to Pledgee or Pledgee's agent or bailee in the form received,
with the endorsement(s) of such Pledgor where necessary and/or appropriate
powers and/or assignments duly executed to be held by Pledgee or Pledgee's agent
or bailee subject to the terms hereof, as further security for the Obligations.

        (g)   Such Pledgor shall not, without the prior consent of Pledgee,
directly or indirectly, sell, assign, transfer, or otherwise dispose of, or
grant any option with respect to the Pledged Property, nor shall such Pledgor
create, incur or permit any further pledge, hypothecation, encumbrance, lien,
mortgage or security interest with respect to the Pledged Property, except for
liens permitted to exist with respect to the Pledged Property under the Loan
Agreement.

        (h)   So long as no Event of Default (as hereinafter defined) has
occurred and is continuing, such Pledgor shall have the right to vote, execute
written consents, grant proxies and otherwise exercise all corporate rights with
respect to its Pledged Securities, except as expressly prohibited herein, and to
receive and, subject to any prohibition contained in the Loan Agreement, to use
any cash dividends payable in respect of such Pledged Securities.

        (i)    Such Pledgor shall not permit Issuers, directly or indirectly, to
issue, sell, grant, assign, transfer or otherwise dispose of, any additional
shares of capital stock of Issuers or any option or warrant with respect to, or
other right or security convertible into, any additional shares of capital stock
of Issuers, now or hereafter authorized, unless all such additional shares,
options, warrants, rights or other such securities are made and shall remain
part of the Pledged Property subject to the pledge and security interests
granted herein.

        (j)    Such Pledgor shall pay all charges and assessments of any nature
against the Pledged Property or with respect thereto prior to said charges
and/or assessments being delinquent.

        (k)   Pledgors shall promptly reimburse Pledgee on demand, together with
interest at the highest rate then applicable to the indebtedness of Pledgors to
Pledgee set forth in the Loan Agreement, for any charges, assessments or
expenses paid or incurred by Pledgee in its discretion for the protection,
preservation and maintenance of the Pledged Property and the enforcement of
Pledgee's rights hereunder, including, without limitation, attorneys' fees and
legal expenses incurred by Pledgee in seeking to protect, collect or enforce
Pledgee's rights in the Pledged Property or otherwise hereunder.

        (l)    Pledgors shall furnish, or cause to be furnished, to Pledgee such
information concerning Issuers and the Pledged Property as Pledgee may from time
to time reasonably request in good faith, including, without limitation, current
financial statements.

        (m)  Pledgee may notify Issuers or the appropriate transfer agent of the
Pledged Securities to register the security interest and pledge granted herein
and honor the rights of Pledgee with respect thereto.

        (n)   Such Pledgor waives: (i) all rights to require Pledgee to proceed
against any other person, entity or collateral or to exercise any remedy,
(ii) the defense of the statute of limitations in any action upon any of the
Obligations, (iii) any right of subrogation or interest in the Obligations or
Pledged Property until all Obligations have been paid in full, (iv) any rights
to notice of any kind

3

--------------------------------------------------------------------------------




or nature whatsoever, unless specifically required in this Pledge Agreement or
non-waivable under any applicable law, and (v) to the extent permissible, its
rights under Section 9-207 of the Uniform Commercial Code. Each Pledgor agrees
that the Pledged Property, other collateral, or any other guarantor or endorser
may be released, substituted or added with respect to the Obligations, in whole
or in part, without releasing or otherwise affecting the liability of any
Pledgor, the pledge and security interests granted hereunder, or this Pledge
Agreement. Pledgee is entitled to all of the benefits of a secured party set
forth in Section 9-207 of the New York Uniform Commercial Code.

        4.    EVENTS OF DEFAULT    

        The occurrence or existence of any Event of Default under and as defined
in the Loan Agreement is referred to herein individually as an "Event of
Default," and collectively as "Events of Default."

        5.    RIGHTS AND REMEDIES    

        At any time an Event of Default exists or has occurred and is
continuing, in addition to all other rights and remedies of Pledgee, whether
provided under this Pledge Agreement, the Loan Agreement, the other Loan
Documents, applicable law or otherwise, Pledgee shall have the following rights
and remedies which may be exercised without notice to, or consent by, Pledgors
except as such notice or consent is expressly provided for hereunder:

        (a)   All Obligations shall become immediately due and payable, without
notice or demand as provided in the Loan Agreement.

        (b)   Pledgee, at its option, shall be empowered to exercise its
continuing right to instruct the Issuers (or the appropriate transfer agent of
the Pledged Securities) to register any or all of the Pledged Securities in the
name of Pledgee or in the name of Pledgee's nominee on the stock transfer books
of the appropriate Issuers and Pledgee may complete, in any manner Pledgee may
deem expedient, any and all stock powers, assignments or other documents
heretofore or hereafter executed in blank by Pledgors or any individual Pledgor
and delivered to Pledgee. After said instruction, and without further notice,
Pledgee shall have the exclusive right to exercise all voting and corporate
rights with respect to the Pledged Securities and other Pledged Property, and
exercise any and all rights of conversion, redemption, exchange, subscription or
any other rights, privileges, or options pertaining to any shares of the Pledged
Securities or other Pledged Property as if Pledgee were the absolute owner
thereof, including, without limitation, the right to exchange, in its
discretion, any and all of the Pledged Securities and other Pledged Property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment with respect thereto. Upon the exercise of any such rights,
privileges or options by Pledgee, Pledgee shall have the right to deposit and
deliver any and all of the Pledged Securities and other Pledged Property to any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Pledgee may determine, all without liability,
except to account for property actually received by Pledgee. However, Pledgee
shall have no duty to exercise any of the aforesaid rights, privileges or
options (all of which are exercisable in the sole discretion of Pledgee) and
shall not be responsible for any failure to do so or delay in doing so.

        (c)   In addition to all the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable law, Pledgee shall have
the right, at any time and without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Pledgors or any other person
(all and each of which demands, advertisements and/or notices are hereby
expressly waived to the extent permitted by applicable law), to proceed
forthwith to collect, redeem, recover, receive, appropriate, realize, sell, or
otherwise dispose of and deliver said Pledged Property or any part thereof in
one or more lots at public or private sale or sales at any exchange, broker's
board

4

--------------------------------------------------------------------------------




or at any of Pledgee's offices or elsewhere at such prices and on such terms as
Pledgee may deem best. The foregoing disposition(s) may be for cash or on credit
or for future delivery without assumption of any credit risk, with Pledgee
having the right to purchase all or any part of said Pledged Property so sold at
any such sale or sales, public or private, free of any right or equity of
redemption in any Pledgor, which right or equity is hereby expressly waived or
released by Pledgors to the extent permitted by applicable law. The proceeds of
any such collection, redemption, recovery, receipt, appropriation, realization,
sale or other disposition, after deducting all costs and expenses of every kind
incurred relative thereto or incidental to the care, safekeeping or otherwise of
any and all Pledged Property or in any way relating to the rights of Pledgee
hereunder, including reasonable attorneys' fees and legal expenses, shall be
applied first to the satisfaction of the Obligations (in the order provided in
the Loan Agreement) and then to the payment of any other amounts required by
applicable law, including Section 9-615 of the Uniform Commercial Code, with
Pledgors to be and remain liable for any deficiency. Pledgors shall be jointly
and severally liable to Pledgee for the payment on demand of all such costs and
expenses, together with interest at the then highest applicable rate set forth
in the Loan Agreement, and any reasonable attorneys' fees and legal expenses.
Pledgors agree that ten (10) Business Days prior written notice by Pledgee
designating the place and time of any public sale or of the time after which any
private sale or other intended disposition of any or all of the Pledged Property
is to be made, is reasonable notification of such matters.

        (d)   Pledgors recognize that Pledgee may be unable to effect a public
sale of all or part of the Pledged Property by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the "Securities Act"), as
now or hereafter in effect or in applicable Blue Sky or other state or foreign
securities law, as now or hereafter in effect, but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Pledged Property for their
own account for investment and not with a view to the distribution or resale
thereof. If at the time of any sale of the Pledged Property or any part thereof,
the same shall not, for any reason whatsoever, be effectively registered (if
required) under the Securities Act (or applicable state or foreign securities
law), as then in effect, Pledgee in its sole and absolute discretion is
authorized to sell such Pledged Property or such part thereof by private sale in
such manner and under such circumstances as Pledgee or its counsel may deem
necessary or advisable in order that such sale may legally be effected without
registration under the Securities Act or any applicable state or foreign
securities law. Pledgors agree that private sales so made may be at prices and
other terms less favorable to the seller than if such Pledged Property were sold
at public sale, and that Pledgee has no obligation to delay the sale of any such
Pledged Property for the period of time necessary to permit Issuers, even if
Issuers would agree, to register such Pledged Property for public sale under
such applicable securities laws. Pledgors agree that any private sales made
under the foregoing circumstances shall be deemed to have been in a commercially
reasonable manner.

        (e)   All of the Pledgee's rights and remedies, including, but not
limited to, the foregoing and those otherwise arising under this Pledge
Agreement, the Loan Agreement and the other Loan Documents, the instruments
comprising the Pledged Property, applicable law or otherwise, shall be
cumulative and not exclusive and shall be enforceable alternatively,
successively or concurrently as Pledgee may deem expedient. No failure or delay
on the part of Pledgee in exercising any of their respective options, powers or
rights or partial or single exercise thereof, shall constitute a waiver of such
option, power or right.

        6.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW    

        (a)   The validity, interpretation and enforcement of this Pledge
Agreement and the other Loan Documents and any dispute arising out of the
relationship between the parties hereto, whether in

5

--------------------------------------------------------------------------------

contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York (without giving effect to principles of conflicts of law).

        (b)   Each Pledgor irrevocably consents and submits to the non-exclusive
jurisdiction of the State and Federal Courts located in the County of New York,
State of New York, and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Pledge Agreement or any of the other Loan Documents or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Pledge Agreement or any of the other Loan Documents or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Pledgee shall have the right to bring any action or
proceeding against any Pledgor or its property in the courts of any other
jurisdiction which Pledgee deems necessary or appropriate in order to realize on
the Pledged Property or to otherwise enforce its rights against any Pledgor or
its property).

        (c)   Each Pledgor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth herein and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Pledgee's option, by
service upon such Pledgor in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, such Pledgor shall
appear in answer to such process, failing which such Pledgor shall be deemed in
default and judgment may be entered by Pledgee against such Pledgor for the
amount of the claim and other relief requested.

        (d)   EACH PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS PLEDGE AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF PLEDGORS IN RESPECT OF THIS PLEDGE AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. EACH PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY PLEDGOR OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS PLEDGE AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        (e)   Pledgee shall not have any liability to Pledgors or any individual
Pledgor (whether in tort, contract, equity or otherwise) for losses suffered by
Pledgors or any individual Pledgor in connection with, arising out of, or in any
way related to the transactions or relationships contemplated by this Pledge
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Pledgee, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Pledgee shall be entitled to the benefit of the rebuttable presumption that
Pledgee acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of this Pledge Agreement.

        7.    MISCELLANEOUS    

        (a)   Each Pledgor agrees that at any time and from time to time upon
the written request of Pledgee, such Pledgor shall execute and deliver or cause
to be executed and delivered such further documents, including, but not limited
to, irrevocable proxies or stock powers, in form satisfactory to counsel for
Pledgee, and will take or cause to be taken such further acts as Pledgee may
request in

6

--------------------------------------------------------------------------------


order to effect the purposes of this Pledge Agreement and perfect or continue
the perfection of the security interest in the Pledged Property granted
hereunder to Pledgee.

        (b)   Beyond the exercise of reasonable care to assure the safe custody
of the Pledged Property (whether such custody is exercised by Pledgee, or
Pledgee's nominee, agent or bailee) Pledgee or Pledgee's nominee, agents or
bailees shall have no duty or liability to protect or preserve any rights
pertaining thereto and shall be relieved of all responsibility for the Pledged
Property upon surrendering it to Pledgor or foreclosure with respect thereto.

        (c)   All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing and otherwise as provided in
Section 12 of the Loan Agreement.

        (d)   All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural. All references to Pledgors,
Pledgee and Issuers pursuant to the definitions set forth in the recitals
hereto, or to any other person herein, shall include their respective successors
and assigns. The words "hereof," "herein," "hereunder," "this Pledge Agreement"
and words of similar import when used in this Pledge Agreement shall refer to
this Pledge Agreement as a whole and not any particular provision of this Pledge
Agreement and as this Pledge Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. For purposes of
this Agreement, an Event of Default shall exist or continue or be continuing
until such Event of Default is waived or otherwise cured in accordance with
Section 7(g) hereof. All references to the term "Person" or "Persons" herein
shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability
corporation, limited liability participation, business trust, statutory trust,
unincorporated association, joint stock company, trust, joint venture or other
entity or any government or any agency, instrumentality or political subdivision
thereof.

        (e)   This Pledge Agreement, the other Loan Documents and any other
document referred to herein or therein shall be binding upon Pledgors and their
respective successors and assigns and inure to the benefit of and be enforceable
by Pledgee and its successors and assigns. All obligations and liabilities of
Pledgors or any individual Pledgor to Pledgee under this Pledge Agreement are
and shall be joint and several.

        (f)    If any provision of this Pledge Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Pledge Agreement as a whole, but this Pledge Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

        (g)   Neither this Pledge Agreement nor any provision hereof shall be
amended, modified, waived or discharged orally or by course of conduct, but only
by a written agreement signed by an authorized officer of Pledgee. Pledgee shall
not, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Pledgee. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Pledgee of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy
which Pledgee would otherwise have on any future occasion, whether similar in
kind or otherwise.

[SIGNATURES ON FOLLOWING PAGE]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Pledgor has executed this Pledge Agreement as
of the day and year first above written.


 
 
AEGIS COMMUNICATIONS GROUP, INC.
 
 
By:
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------


 
 
Title:
President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
IQI, INC.
 
 
By::
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------


 
 
Title:
President and Chief Executive Officer

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

STATE OF TEXAS   )         ) ss.:     COUNTY OF DALLAS   )    
 
 
 
 
 

        On this 13th day of December, 200, before me personally came Herman M.
Schwarz, to me known, who being duly sworn, did depose and say, that he is the
President and Chief Executive Officer of AEGIS COMMUNICATIONS GROUP, INC., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the Board of Directors of said
corporation.

    /s/  MARY L. HARADER      

--------------------------------------------------------------------------------

Notary Public



STATE OF TEXAS
 
)
 
      ) ss.:     COUNTY OF DALLAS   )    
 
 
 
 
 

        On this 13th day of December, 200, before me personally came Herman M.
Schwarz, to me known, who being duly sworn, did depose and say, that he is the
President and Chief Executive Officer of IQI, INC., the corporation described in
and which executed the foregoing instrument; and that he signed his name thereto
by order of the Board of Directors of said corporation.

    /s/  MARY L. HARADER      

--------------------------------------------------------------------------------

Notary Public


9

--------------------------------------------------------------------------------


EXHIBIT A
TO
STOCK PLEDGE AGREEMENT


ISSUER


--------------------------------------------------------------------------------

  JURISDICTION OF
INCORPORATION

--------------------------------------------------------------------------------

  CERTIFICATE
NUMBER

--------------------------------------------------------------------------------

  NUMBER
OF SHARES

--------------------------------------------------------------------------------

  % of
OWNERSHIP

--------------------------------------------------------------------------------

 
AEGIS COMMUNICATIONS GROUP, INC. (Pledgor):
 
 
 
Advanced Telemarketing Corporation
 
Nevada
 
 
 
 
 
98.94
%
IQI, Inc.
 
New York
 
 
 
 
 
100
%
IQI, INC. (Pledgor):
 
 
 
Lexi International, Inc.
 
California
 
 
 
 
 
100
%
InterServ Service Corporation
 
Delaware
 
 
 
 
 
100
%
EBA Direct, Inc.
 
Canada
 
 
 
 
 
100
%

10

--------------------------------------------------------------------------------



QuickLinks


STOCK PLEDGE AGREEMENT
W I T N E S S E T H
EXHIBIT A TO STOCK PLEDGE AGREEMENT
